Citation Nr: 1141993	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for tinea versicolor, rated 30 percent disabling prior to January 11, 2010, and 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied an increased rating for service-connected tinea versicolor. 

In November 2008, the Board remanded this case for further evidentiary development which included affording the Veteran a VA Skin examination and providing the Veteran with corrective notice VCAA notice as it pertains to a claim for an increased rating in compliance with Vasquez-Flores v. Peake.  23 Vet. App. 37 (2008).

In a rating action of March 2010, the RO increased the disability evaluation for tinea versicolor to 60 percent, effective from January 11, 2010.  As this rating does not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2010, the Board again remanded this case for further evidentiary development which included contacting the Veteran to determine whether there were any outstanding VA or private treatment records, and if so, assisting the Veteran in obtaining such records.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. From June 3, 2004 through January 10, 2010, the evidence of record does not show that the Veteran's skin disorder affected more than 40 percent of his entire body or exposed areas, required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period, or was productive of scars or other disfigurement of the head, face, or neck with visible palpable tissue loss.  

3. From January 11, 2010, the evidence of record does not show that the Veteran's skin disorder was productive of disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; six or more characters of disfigurement of the head, face, or neck with visible or palpable tissue loss.


CONCLUSIONS OF LAW

1. From June 3, 2004 through January 10, 2010, the criteria for a disability evaluation in excess of 30 percent for a skin disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 (2008). 

2. From January 11, 2010, the criteria for a disability evaluation in excess of 60 percent for a skin disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased disability rating for tinea versicolor, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  Similar letters were provided in January 2006 and in May and October 2009.  March 2006 and the May and October 2009 letters further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in June 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes limited service treatment records, VA treatment records and examination reports, private treatment records, and lay statements.

In addition, the Veteran was afforded VA Skin examinations in August 2004 and January 2010.  He failed to appear for scheduled VA Skin examinations in October 2005 and April 2006.  Both the August 2004 and January 2010 VA examiners conducted complete examinations and considered the full history of the disability.  Although the August 2004 VA examiner did not specify the percentage of the Veteran's body affected by the skin condition as is necessary to rate the disability under 38 C.F.R. § 4.118, Diagnostic Code 7806, VA attempted to have the Veteran re-examined on two occasions in October 2005 and April 2006 to correct such deficiency, however, the Veteran failed to appear for the scheduled examinations.  In this regard, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In any event, the January 2010 VA examiner recorded all findings considered relevant under the applicable law and regulations.  Given the circumstances described above, the Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for tinea versicolor from June 3, 2004 to January 10, 2010, and in excess of 60 percent thereafter.  Such disability has been rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806, as 30 percent disabling for the period of June 3, 2004 to January 10, 2010, and as 60 percent disabling from January 11, 2010.   

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

As previously stated, the Veteran's diagnosed tinea versicolor skin disability has been analogously rated under Diagnostic Code 7806 which provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the Diagnostic Code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, potentially relevant Diagnostic Codes other than 7806 will be considered below.  

Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54708 (2008).  However, those revisions are applicable only to claims received by VA on or after October 23, 2008, or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Here, neither the Veteran nor his representative have requested review under such regulations, therefore, they will not be discussed.

In relevant part, under Diagnostic Code 7806, dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Turning to the evidence, private treatment records dating from June 2003 to April 2004 are significant for November 2003 treatment for a small pea-size red itchy area on the left stomach that appeared 2 days prior.  There was no pain or drainage.  Significantly, however, a November 2003 Report of Transfer Screening showed that the Veteran denied receiving treatment for any condition prior to transfer.

Similarly, VA treatment records dating from May 2004 to June 2011 are silent for complaints of or treatment for his service-connected skin condition.  

In August 2004, the Veteran was afforded a VA Skin examination.  It was noted that in the 1970's, the Veteran experienced dry patches of skin on his chest which had slowly progressed over the years.  The condition was worse in the winter but persisted year round.  The Veteran stated that his skin condition was itchy in the past but not at the time of this examination.  Upon physical examination, there were fine scales on the right temple and poorly defined scales on the left temple.  On the trunk of the Veteran's body, there were fine white scales on the anterior chest greater than on the posterior chest.  There was no underlying erythema.  The Veteran's entire upper extremities displayed confluent white scales and the lower extremities were very minimally affected with fine scales.  The diagnostic impression included tinea versicolor.  Functionally, the Veteran's skin condition did not seem to greatly impact his life, however, the Veteran viewed his condition as a social stigma and often felt like he had to wear long sleeves to cover his dry arms.  This examination report did not discuss whether the Veteran received treatment for his skin condition, nor did the examiner state what percentage of the Veteran's entire body or exposed areas were affected by the skin condition.  Unfortunately, because there are no treatment records pertaining to the Veteran's skin condition near the time of this examination, and no photos were taken of the Veteran's skin condition at that time, a remand for clarification or reconstruction to obtain the necessary information would not be helpful in this instance.   

In any event, additional VA Skin examinations were scheduled in October 2005 and April 2006, however, the Veteran failed to appear for such examinations.  

In accordance with the Board's November 2008 remand directives, the Veteran was afforded an additional VA Skin examination in January 2010.  Symptoms associated with the Veteran's skin condition included increased itching, inflammation, and irritation that had spread from the Veteran's chest to his face, head, and lower extremities and resulted in dark spots and change in the Veteran's skin color.  The course of the skin condition was progressive.  Upon physical examination, the Veteran's skin appeared blotchy, dry, and flaky with areas of redness and irritation on the bilateral upper and lower extremities.  The Veteran's skin condition extended from the top of his head to his upper inner and front thigh.  It also appeared below the Veteran's waistline in back and at the bilateral calf areas.  His entire arms, hands, and trunk were affected.  The Veteran reported constant treatment for the last 12 months with a topical corticosteroid of compound prescription lotion that he applied on a daily basis.  

In May 2011, a VA medication list was significant for compound prescription topical body lotion for daily use.

Given the evidence outlined above, the Board finds that from June 3, 2004 through January 10, 2010, the objective medical evidence and the reported symptoms of tinea versicolor are appropriately evaluated as 30 percent disabling.  Whether the Veteran's skin condition is rated as eczema or dermatitis on the one hand, or as disfigurement on the other hand, the Veteran's skin condition does not more nearly approximate the criteria for a 50 percent evaluation for disfigurement or a 60 percent evaluation for eczema or dermatitis at any time during this period.

Specifically, from June 3, 2004 through January 10, 2010, the Veteran has not presented any evidence that he sought VA or private treatment for his tinea versicolor skin condition.  Indeed, during this period, VA treatment records are silent for complaints of or treatment for treatment of a skin condition, and a November 2003 Report of Transfer Screening from the Indiana Department of Corrections shows that the Veteran denied receiving treatment for any particular problem prior to transfer.  Accordingly, there is no evidence that the Veteran's skin condition required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period at any time as is necessary for a 60 percent evaluation under Diagnostic Code 7806.

In regards to whether more than 40 percent of the Veteran's entire body or exposed areas were affected with tinea versicolor from June 3, 2004 to January 10, 2010, as previously noted, the August 2004 VA examiner did not indicate what percentage of the Veteran's body or exposed areas were affected.  The Board acknowledges the representative's February 2006 contention that more than 40 percent of the Veteran's entire body was affected by tinea versicolor at the August 2004 VA examination because of the examiner's findings that the bilateral upper extremities, chest, back, and left and right sides of the scalp were affected by such condition.  However, the Board notes that the August 2004 VA examiner and the Veteran himself both described the Veteran's skin condition as patchy.  Moreover, photos associated with the record in 2001 and 2010 further demonstrate the patchy nature of the Veteran's skin condition.  Thus, the disorder would have covered only portions of the chest back and extremities, rather than covering them entirely.  Accordingly, the Board does not find the representatives contention to be persuasive or sufficient to warrant a rating in excess of 30 percent under Diagnostic Code 7806 at any time during that period.

Moreover, the Veteran was given ample opportunity to resolve the discrepancy over what percentage of the his body or exposed areas was affected with the skin condition when VA attempted to afford him additional VA Skin examinations in October 2005 or April 2006.  Unfortunately, however, he failed to appear on both occasions.  Accordingly, in light of the absence of treatment for tinea versicolor and the Veteran's failure to appear for the October 2005 and April 2006 VA Skin examinations, the only objective medical evidence of record for this time period fails to show that more than 40 percent of the Veteran's body or exposed areas were affected by his skin condition.  Thus, the Board finds that the 30 percent rating assigned from June 3, 2004 to January 10, 2010 is appropriate.  

From January 11, 2010, the Board finds that the Veteran's tinea versicolor is appropriately evaluated as 60 percent disabling.  A 60 percent evaluation is the highest evaluation under diagnostic code 7806.  An evaluation in excess of 60 percent for the Veteran's skin disorder is only available under Diagnostic Code 7800.

In relevant part, Diagnostic Code 7800 provides for the assignment of a disability evaluation on the basis of disfigurement of the head, face or neck.  An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eye lids), ears (auricles), cheeks, lips), or; with 6 or more characteristics of disfigurement.  Diagnostic Code 7800 Note 1 lists 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 which include:  [a] scar 5 or more inches (13 or more cm.) in length; [a] scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 cm. sq.); underlying soft tissue missing in an area exceeding six square inches (39 cm. sq.), or; skin indurated and inflexible in an area exceeding six square inches (39 cm. sq.).

In this case, an evaluation in excess of 60 percent from January 10, 2010 is not warranted because the evidence above does not show that the Veteran's skin condition ever resulted in visible or palpable tissue loss or gross distortion or asymmetry of any features or paired sets of features.  Moreover, the evidence above shows that the Veteran's skin condition has resulted in no more than two characteristics of disfigurement at most (i.e. abnormal scaly texture and hypo-or hyper-pigmented skin color).  In this regard, the Board notes that it is unclear and irrelevant whether the areas of abnormal texture and pigmentation exceed 6 square inches (or 39 sq. cm.) because the evidence most certainly does not show that the Veteran's skin condition has resulted in at least 6 of the aforementioned characteristics of disfigurement.

Likewise, a 50 percent evaluation is warranted under Diagnostic Code 7800 when the Veteran's skin condition results in visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eye lids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  As such, for the same reasons stated above, the Board finds that the criteria for a rating in excess of 30 percent from June 3, 2004 to January 10, 2010, are not met under diagnostic code 7800.

In addition, the Board finds that Diagnostic Codes 7802, 7803, and 7804 are inapplicable to either period in this case because the highest evaluation available under those Diagnostic Codes is 10 percent.

The Board also finds that Diagnostic Codes 7801 and 7805 addressing scars are inapplicable throughout the entire claims period as neither the objective nor photographic evidence indicates that the Veteran's skin condition resulted in scarring of the affected areas, much less scarring that was described as superficial or unstable, resulted in limitation of function of the affected part, or that were deep or caused limitation of motion.  

The Board acknowledges the Veteran's reports of feeling like there is a social stigma attached to his skin condition such that he feels like he always needs to wear long sleeved shirts.  However, such feelings do not cause any limitation on his ability to move or otherwise act/perform.  Indeed, the August 2004 VA examiner found that the Veteran's skin condition does not seem to otherwise greatly impact his life.  

For each of the aforementioned reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to a disability evaluation in excess of 30 percent at any time for his skin disorder from June 3, 2004 to January 10, 2010, and in excess of 60 percent at anytime thereafter.  The benefit of the doubt rule therefore is inapplicable and staged ratings during such periods are inappropriate. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and, prior to January 10, 2010, provide for additional or more severe symptoms than currently shown by the evidence.  Although the Veteran's skin disorder had been rated at the highest rating available under Diagnostic Code 7806, as demonstrated above, higher ratings are available under alternate diagnostic codes which provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration for the Veteran's skin disorder is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, a disability rating in excess of 30 percent from June 3, 2004 to January 10, 2010 for tinea versicolor, and in excess of 60 percent from January 11, 2011 is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

A disability rating in excess of 30 percent for tinea versicolor from June 3, 2004 to January 10, 2010, and in excess of 60 percent from January 11, 2011 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


